 



Exhibit 10.4

(BAKER HUGHES LOGO) [h19568h1956800.gif]

BAKER HUGHES INCORPORATED
STOCK OPTION AGREEMENT

Chad Deaton
Grantee

     
Date of Grant:
  October 25, 2004
 
   
Total Number of Shares Granted:
  75,000
 
   
Exercise Price per Share:
  $43.39
 
   
Expiration Date:
  October 25, 2014
 
   
Term of Award; Vesting Schedule:
  3 years, with vesting of 33 1/3% on the anniversary date of the Date of Grant
in each of the years 2005, 2006, and 2007.
 
   
Other Terms of Award:
  Terms and Conditions are provided upon request and are located on the BHI
Intranet at:
 
  http://interchange/humanresources/Compensation

GRANT OF OPTION

Pursuant to action taken by the Compensation Committee of the Board of Directors
of Baker Hughes Incorporated, a Delaware corporation (the “Company”), for the
purposes of administration of the Baker Hughes Incorporated 2002 Director &
Officer Long-Term Incentive Plan (the “Plan”), the above-named Grantee is hereby
granted a non-qualified stock option to purchase the above number of shares of
the Company’s $1 par value per share common stock at the exercise price stated
above for each share subject to this option, with the exercise price payable at
the time of exercise. This option may not be exercised after the Expiration
Date.

By your acceptance of the option, you agree that the option is granted under and
governed by the terms of the Plan, this Stock Option Agreement and the Terms and
Conditions of Option Agreements dated July 28, 2004.

     

  BAKER HUGHES INCORPORATED
 
   

 

--------------------------------------------------------------------------------


  H. John Riley, Jr.

  Chairman, Compensation Committee
of the Board of Directors of
Baker Hughes Incorporated

